EXHIBIT 10.29

EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (this “Agreement”), is entered into as of the 20th   day of
May 2013, by and between John Wiley & Sons, Inc., a New York corporation, with
offices at 111 River Street, Hoboken, New Jersey 07030 (hereinafter referred to
as the “Company”), and John A. Kritzmacher presently residing at,XXXXXXX
(hereinafter referred to as “Executive”).
 
WHEREAS, the executive will be employed as Executive Vice President and Chief
Financial Officer (“CFO”) of the Company, and Executive desires to serve the
Company in such capacity.
 
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
 
1.           Employment.  The Company agrees to employ Executive and Executive
agrees to be employed by the Company for the Period of Employment (as defined
below) and upon the terms and conditions provided in this Agreement.
 
2.           Position and Responsibilities.
 
(a)           During the Period of Employment, Executive will first serve as
Senior Advisor for the period June 17, 2013 until June 30, 2013, and will then
serve as CFO of the Company, and subject to the direction of the Company’s Chief
Executive Officer (“CEO”) will perform such duties and exercise such supervision
with regard to the business of the Company as are associated with such position,
as well as such other duties as may be prescribed from time to time by the
CEO.  Executive shall be subject to and shall observe and carry out such
reasonable rules, regulations, policies, directions and restrictions consistent
with the duties to be performed by Executive hereunder as the Company shall from
time to time establish.
 
(b)           Executive will, during the Period of Employment, devote
Executive’s full business time and attention to the faithful and competent
performance of services for the Company.  Executive hereby represents and
warrants to the Company that Executive has no obligations under any existing
employment or service agreement and that Executive’s performance of the services
required of Executive hereunder will not conflict with any other existing
obligations or commitments.  Nothing in this Agreement shall preclude Executive
from engaging, consistent with Executive’s duties and responsibilities
hereunder, in charitable and community affairs or from serving on the board of
directors of any corporate or other business entity on which he is serving on
the date hereof or any other entity that shall hereafter be approved by the CEO
and/or the Board of Directors of the Company.
 
(c)           Executive shall perform the duties contemplated hereunder at the
principal executive office of the Company and at such other locations as may be
reasonably necessary to the performance of such duties, and Executive shall do
such traveling as may be reasonably required of Executive in the performance of
such duties.
 
3.           Period of Employment.  The period of Executive’s employment under
this Agreement (the “Period of Employment”) will begin on June 17, 2013  (the
“Commencement Date”), and end on the second anniversary thereof, subject to
earlier termination and further renewal as provided in this
Agreement.  Executive’s Period of Employment shall automatically renew for
subsequent two year periods, subject to the terms of this Agreement, unless
either party gives written notice 90 days or more prior to the expiration of the
then existing Period of Employment of Executive’s or the Company’s decision not
to renew.  A decision by the Company not to renew other than as a result of
Executive’s death or Disability (as defined below), and other than in
circumstances which would give rise to a Termination for Cause (as defined
below) shall be treated as a Without Cause Termination (as defined below), and
so governed by the provisions of Section 9 hereof.
 
4.           Compensation and Benefits.  For all services rendered by Executive
pursuant to this Agreement during the Period of Employment, including services
as an executive, officer, director or committee member of the Company or any of
its subsidiaries or affiliates, Executive will be compensated as follows:
 
(a)           Base Salary.  The Company will pay Executive a fixed base salary
(“Base Salary”) of not less than $600,000 per annum.  Executive will be eligible
to receive annual increases as the Company’s Board of Directors (the “Board”)
deems appropriate, in accordance with the Company’s customary procedures
regarding the salaries of senior officers.  Base Salary will be payable
according to the customary payroll practices of the Company but in no event less
frequently than once each month.
 
(b)           Executive Compensation Plans.  Executive shall be eligible to
participate in all of the Company’s executive compensation plans in effect on
the date hereof in which any senior executive of the Company is eligible to
participate, including but not limited to the Company’s Executive Annual
Incentive Plan (the “EAIP”), the Company’s Annual Strategic Milestones Incentive
Plan, and the Company’s Long Term Incentive Plan (the “LTIP”), or equivalents,
as such plans are amended or restated from time to time, for so long as such
plans remain in effect.  Nothing in this Agreement shall require the Company or
its affiliates to establish, maintain or continue any executive compensation
plan or restrict the right of the Company or any of its affiliates to amend,
modify or terminate any such plan.
 
(c)           Participation in Benefit Plans.  To the extent that Executive’s
participation or coverage is not duplicative of that provided under an executive
compensation plan or arrangement in which Executive is eligible to participate,
the Company shall afford Executive with an opportunity to participate in any
health care, dental, disability insurance, life insurance,  savings, deferred
compensation and any other employee benefits plans, policies or arrangements
which the Company maintains for its employees in accordance with the written
terms of such plans, policies or arrangements.  Nothing in this Agreement shall
require the Company or its affiliates to establish, maintain or continue any
benefit plans, policies or arrangements or restrict the right of the Company or
any of its affiliates to amend, modify or terminate any such benefit plan,
policy or arrangement.
 
(d)           Paid Time Off, Holidays or Temporary Leave. Executive shall be
entitled to take up to 29 paid time off days per calendar year, or such greater
amount, if any, as provided in the policies of the Company then applicable to
Executive, without loss or diminution of compensation.  Such planned paid time
off shall be taken at such time or times consistent with the needs of the
Company’s business.  Executive shall further be entitled to the number of paid
holidays, and leaves for illness or temporary disability in accordance with the
Company’s policies as such policies may be amended from time to time or
terminated in the Company’s sole discretion.
 
5.           Other Offices.  Executive agrees to serve without additional
compensation, if elected or appointed thereto, as an officer or director of any
of the Company’s subsidiaries or affiliates or as any other officer of the
Company.
 
6.           Business Expenses.  The Company will reimburse Executive for all
reasonable travel and other expenses incurred by Executive in connection with
the performance of Executive’s duties and obligations under this
Agreement.  Executive will comply with such limitations and reporting
requirements with respect to expenses as may be established by Company from time
to time and will promptly provide all appropriate and requested documentation in
connection with such expenses.
 
7.           Disability.  If Executive becomes Disabled (as defined below)
during the Period of Employment, the Company may, in its discretion, hire a
permanent replacement to fill the position previously held and to perform the
duties previously performed by Executive, provided, however, the Company shall
continue Executive’s employment with the Company on an inactive basis to the
extent necessary to continue to maintain Executive’s eligibility for benefits
available under the Company’s Group Long-Term Disability Insurance Plan or under
any generally similar plan then in effect (the “LTD Plan”) and such other
employee benefit plans that are generally available to employees receiving
benefits under the LTD Plan, in accordance with the terms of  such plan(s) as
they may be amended from time to time.  For purposes of this Agreement,
“Disabled” or “Disability” means Executive’s inability, because of mental or
physical illness or incapacity, whether total or partial, to perform one or more
of the primary duties of Executive’s employment, with or without reasonable
accommodation, for a length of time that the Company determines is sufficient to
satisfy such obligations as it may have under the Family and Medical Leave Act
(“FMLA”) and such “reasonable accommodation” obligations it may have under
federal, state or local disability laws.  Upon Executive’s entitlement to
receive benefits available under the LTD Plan and such other benefits generally
available to employees receiving benefits under the LTD Plan, the Company’s
obligation to provide Executive compensation and other benefits pursuant to
Section 4 hereof shall cease.  In the event that Executive ceases to be Disabled
and Executive is able to return to work and Executive’s former position is not
open, the Company will endeavor to find, and will work interactively with
Executive to find, a position of comparable responsibility, compensation and
benefits and to reinstate Executive to such position, if such a position is
available at the conclusion of Executive’s disability leave of absence.  Prior
to restoration of Executive to active employment with the Company, Executive
shall cooperate in obtaining all fitness for duty certifications from
Executive’s treating physician(s) and such other physicians as the Company may
request in accordance with the FMLA and federal, state and local disability and
worker’s compensation laws.  Within fifteen (15) days of receipt of all medical
certification(s) requested by the Company, if the Company does not restore
Executive to active employment with the Company, then at that time Executive’s
employment with the Company will be deemed to have terminated. Under the policy
currently in effect for employees of the Company, such termination will be
treated as a Without Cause Termination in accordance with Paragraph 9(a) below,
provided the Executive has not then attained the age of 65.  Nothing in this
Agreement shall require the Company to continue such policy, and such
termination shall be treated in accordance with the policy applicable at the
time the Executive becomes disabled.
 
8.           Death.  In the event of the death of Executive during the Period of
Employment, the Period of Employment will end and the Company’s obligation to
make payments under this Agreement will cease as of the date of death, except
that the Company will pay Executive’s beneficiary designated for purposes of
Executive’s life insurance provided by the Company or absent such designation to
Executive’s estate Executive’s Base Salary until the end of the month in which
Executive dies, and except for any rights and benefits of Executive under the
benefit plans and programs of the Company,  as determined in accordance with the
terms and provisions of such plans and programs.  The payout under the EAIP, or
equivalent, for the fiscal year in which Executive’s death occurs, shall be
annualized and paid at the normal time to Executive’s estate pro rata to the
date of death.  The payment, in shares, for any executive long term incentive
plan established by the Company, the plan cycle of which ends within 12 months
after the date of Executive’s death, shall be paid based on actual performance
within 2 ½ months after the end of the plan period to Executive’s estate.
 
9.           Effect of Termination of Employment.
 
(a)           Without Cause Termination and Constructive Discharge Absent a
Change of Control.  If Executive’s employment terminates during the Period of
Employment prior to the occurrence of a Change of Control (as defined below) due
to a Without Cause Termination (as defined below) or a Constructive Discharge
(as defined below), subject to Executive executing a general release of claims
as more fully described in Section 9(f) hereof, then the Company will pay or
provide Executive (or Executive’s surviving spouse, estate or personal
representative, as applicable) the following payments and/or benefits upon such
event:  (i) Base Salary earned but unpaid as of the effective date of such
termination of employment; (ii) a lump sum payment equal to the Severance Pay
Amount (as defined below);  (iii) coverage during the Benefits Continuation
Period (as defined below) under the following employee benefit plans or
provisions for comparable benefits outside such plans, but only to the extent
comparable coverage is not provided by any new employer, (x) the Company’s Group
Health Insurance Program, (y) the LTD Plan (as provided under such plan,
Executive shall be required to pay the premium), and (z) the Company’s Group
Life and Accidental Death and Dismemberment Insurance (at the levels in effect
at the date of termination of employment), and (iv) accelerated vesting of the
12,500 shares of Class A restricted stock granted to Executive as part of the
Offer of Employment to Executive on May 17, 2013, but not yet vested on the
effective date of termination of employment.  If coverage under clause (iii)
cannot be provided on a tax-advantaged basis under the Company’s employee
benefit programs, the Company will make a supplemental lump-sum payment to the
Executive such that his after-tax cost of coverage will be no greater than the
cost for such coverage to a similarly-situated employee under the respective
program.  Any increase in premium cost resulting from a change in the
Executive’s coverage election shall be borne by the Executive.  In order to
receive such continued medical and dental coverage, the Executive must be
eligible for and elect continuation coverage under “COBRA” under the terms of
the applicable program for the first 18 months of such coverage.
 
(b)           Without Cause Termination and Constructive Discharge Following a
Change of Control.  If Executive’s employment terminates during the Period of
Employment due to a Without Cause Termination or a Constructive Discharge within
the twenty-four (24) month period following a Change of Control, then, subject
to Executive executing a general release of claims as more fully described in
Section 9(f) hereof, in addition to the payments and benefits described in 9(a)
hereof, the Company will provide Executive (or Executive’s surviving spouse,
estate or personal representative, as applicable) the following payments and/or
benefits upon such event:  (i) the “target incentive amount” under any executive
annual incentive plan established by the Company for the fiscal year in which
Executive’s termination of employment occurs, prorated to reflect Executive’s
partial year of employment; (ii) accelerated vesting of all “target” restricted
performance shares awarded to Executive under any executive long term incentive
plan established by the Company outstanding on the date of Change in Control but
not yet vested on the date of termination of employment, in cases where the
acquiring company is not a publicly traded company or the acquiring company does
not assume or replace the outstanding equity; and (iii) accelerated vesting of
all other stock options and restricted stock granted to Executive under any
executive long term incentive plan established by the Company outstanding on the
date of the Change in Control but not yet vested on the effective date of
termination of employment, in cases where the acquiring company is not a
publicly traded company or the acquiring company does not assume or replace the
outstanding equity.
 
(c)           Without Cause Termination Following Change of
CEO.   Notwithstanding the foregoing, in the event that during the Period of
Employment the Company shall hire a new CEO and the new CEO terminates
Executive’s employment in circumstances constituting a Without Cause Termination
(as defined below) or Executive incurs a Constructive Discharge during the new
CEO’s first  eighteen (18) months of employment, and in circumstances in which
no Change of Control (as defined below) has occurred, then, subject to Executive
executing a general release of claims as more fully described in Section 9(f)
hereof, in addition to the payments and benefits described in 9(a) hereof, the
Company will provide Executive the following payments and/or benefits upon such
event:  (i)  the actual incentive amount earned by Executive under any executive
annual incentive plan established by the Company for the fiscal year in which
Executive’s termination occurs, prorated to reflect Executive’s partial year of
employment; (ii) accelerated vesting of all restricted performance shares earned
by Executive under any executive long term incentive plan established by the
Company for the plan cycle which ends within 12 months after the effective date
of termination; and (iii) accelerated vesting of all stock options and
restricted stock granted to Executive under any executive long term incentive
plan established by the Company but not yet vested on the effective date of
termination of employment.
 
(d)           Termination for Cause; Resignation.  If Executive’s employment
terminates due to a Termination for Cause (as defined below) or a Resignation
(as defined below), Base Salary earned but unpaid as of the date of such
termination will be paid to Executive in a lump sum and the Company will have no
further obligations to Executive hereunder.  In the event any termination of
Executive’s employment for any reason, Executive if so requested by the Company
agrees to assist in the orderly transfer of authority and responsibility to
Executive’s successor.
 
(e)           Definitions.  For purposes of this Agreement, the following
capitalized terms have the following meanings:
 
(i)           “Benefits Continuation Period” means that number of months which
is equal to the number of months of Base Salary that Executive receives as a
lump sum severance payment in accordance with Sections 9(a), 9(b), or 9(c)
hereof.
 
(ii)           “Change of Control” shall mean an event which shall occur if
there is: (i) a change in the ownership of the Corporation; (ii) a change in the
effective control of the Corporation; or (iii) a change in the ownership of a
substantial portion of the assets of the Corporation.
 
For purposes of this Section, a change in the ownership occurs on the date on
which any one person, or more than one person acting as a group (as defined in
Treasury regulations 1.409A-2(i)(5)(v)(B)), acquires ownership of stock that,
together with stock held by such person or group constitutes more than 50% of
the total fair market value or total voting power of the stock of the
Corporation.
 
A change in the effective control occurs on the date on which either (i) a
person, or more than one person acting as a group (as defined in Treasury
regulations 1.409A-2(i)(5)(v)(B)), acquires ownership of stock possessing 30% or
more of the total voting power of the stock of the Corporation, taking into
account all such stock acquired during the 12-month period ending on the date of
the most recent acquisition, or (ii) a majority of the members of the Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of such Board of
Directors prior to the date of the appointment or election, but only if no other
corporation is a majority shareholder.
 
A change in the ownership of a substantial portion of assets occurs on the date
on which any one person, or more than one person acting as a group (as defined
in Treasury regulations 1.409A-2(i)(5)(v)(B)), other than a person or group of
persons that is related to the Corporation, acquires assets that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Corporation immediately prior to such
acquisition or acquisitions, taking into account all such assets acquired during
the 12-month period ending on the date of the most recent acquisition.
 
The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A and
the regulations promulgated thereunder.
 
(iii)           “Constructive Discharge” means:  (A) any material failure by the
Company to fulfill its obligations under this Agreement (including, without
limitation, any reduction of Base Salary, as the same may be increased during
the Period of Employment, or other material element of compensation);  (B) a
material and adverse change to, or a material reduction of, Executive’s duties
and responsibilities to the Company;  or (C) the relocation of Executive’s
primary office to any location more than fifty (50) miles from the Company’s
principal executive offices, resulting in a materially longer commute for
Executive.  Executive will provide the Company a written notice which describes
the circumstances being relied upon for all terminations of employment by
Executive resulting from any circumstances claimed to be a Constructive
Discharge thirty (30) days after the event giving rise to the notice.  The
Company will have thirty (30) days after receipt of such notice to remedy the
situation prior to Executive’s termination of employment due to a Constructive
Discharge.
 
(iv)           “Resignation” means a termination of Executive’s employment by
Executive, other than in connection with Executive’s Disability pursuant to
Section 7 hereof, Death pursuant to Section 8 hereof or Constructive Discharge
pursuant to Sections 9(a) or 9(b) hereof.  A termination of Executive’s
employment under this Agreement shall mean the ceasing of employment with the
Company.  For purposes of this Agreement:
 
 
(A)
the Executive shall not be treated as having incurred a voluntary termination of
employment while on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the Executive’s right to reemployment with the Company is provided
either by statute or by contract.  If the period of leave exceeds six months and
the right to reemployment is not provided either by statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such six-month period.

 
 
(B)
Whether the Executive shall have incurred a termination of employment shall be
determined based on all relevant facts and circumstances.  In situations in
which the Executive continues to be carried on the payroll of the Company but
performs only nominal services, or ceases to be an employee but continues to
provide substantial services in another capacity, such as pursuant to a
consulting agreement, the determination of whether a termination of employment
has occurred shall be determined in accordance with Final Regulations Section
1.409A-1(h)(1)(ii), or any successor thereto.

 
 (v)           “Severance Pay Amount” means, with respect to a termination of
employment covered under Section 9(a), the sum of Executive’s then current Base
Salary payable during one month  multiplied by (x) twelve (12) if Executive has
been employed by the Company for less than ten (10) continuous unbroken years of
service, or (y) eighteen (18) if Executive has been employed by the Company for
between ten (10) and twenty (20) continuous unbroken years of service, or (z)
twenty-four (24) if Executive has been employed by the Company for more than
twenty (20) continuous unbroken years of service.  “Severance Pay Amount” means,
with respect to a termination of employment covered under Section 9(b), the sum
of Executive’s then current Base Salary payable during one month, plus
one-twelfth of Executive’s most recent target annual incentive under any
executive annual incentive plan established by the Company, multiplied by
twenty-four (24).  “Severance Pay Amount” means, with respect to a termination
of employment covered under Section 9(c), the sum of Executive’s then current
Base Salary payable during one month plus one-twelfth of Executive’s most recent
target annual incentive under any executive annual incentive plan established by
the Company multiplied by (x) eighteen (18) if Executive has been employed by
the Company for less than five (5) continuous unbroken years of service, or (y)
twenty-four (24) if Executive has been employed by the Company for more than
five (5) continuous unbroken years of service.
 
(vi)           “Termination for Cause” means:  (A) Executive’s refusal  or
willful and continued failure to substantially perform Executive’s material
duties to the best of Executive’s ability under this Agreement (for reasons
other than death or disability), in any such case after written notice thereof;
(B) Executive’s gross negligence in the performance of Executive’s material
duties under this Agreement; (C) any act of fraud, misappropriation, material
dishonesty, embezzlement, willful misconduct or similar conduct; (D) Executive’s
conviction of or plea of guilty or nolo contendere to a felony or any crime
involving moral turpitude; or (E) Executive’s material and willful violation of
any of the Company’s reasonable rules, regulations, policies, directions and
restrictions.
 
(vii)           “Without Cause Termination” or “Terminated Without Cause” means
termination of Executive’s employment by the Company other than in connection
with Executive’s Disability pursuant to Section 7 hereof, death pursuant to
Section 8 hereof, Constructive Discharge pursuant to Sections 9(a) or 9(b)
hereof, or the Company’s Termination for Cause of Executive.
 
        (f)           Conditions to Payment.  All payments and benefits due to
Executive under this Section 9 shall be contingent upon the execution by
Executive (or Executive’s beneficiary or estate) of a general release of all
claims to the maximum extent permitted by law against the Company, its
affiliates, and their current and former officers, directors, employees and
agents in such form as determined by the Company in its sole discretion.
 
        (g)           No Other Payments.  Except as provided in this Section 9,
Executive shall not be entitled to receive any other payments or benefits from
the Company due to the termination of Executive’s employment, including but not
limited to, any employee benefits under any of the Company’s employee benefits
plans or arrangements (other than health benefits at Executive’s expense under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or pursuant
to the written terms of any qualified 401(k) savings  plan or non-qualified
deferred compensation plan in which the Company may have in effect from time to
time) or any right to severance benefits.  Notwithstanding the foregoing
sentence, in the event of a termination of employment by Executive under the
circumstances described in Section 9(b) hereof following a Change of Control,
nothing in this Agreement shall reduce Executive’s entitlement, if any, to any
payment or benefit pursuant to the LTIP resulting from Executive’s termination
of employment following a Change of Control.
(h)           Timing of Severance Payments and Compliance with Code Section
409A.
 
(i)           Payments of earned but unpaid Base Salary required to be made
under Section 9(a)(i) shall be made as of the next regular payroll date
following the Executive’s termination of employment.
 
(ii)           Payments of Severance Pay Amounts required to be made under
Section 9(a)(ii) shall be made within ten business days following the later of
the date the Company receives the release of claims described in Section 9(f)
properly executed by the Executive, and the expiration of any period permitted
for the Executive to revoke the Agreement after its execution; provided,
however, that in no event may Executive return the executed release of claims
later than 90 days after termination of employment (or, if earlier, the end of
the second month following the later of the end of the Company’s taxable year or
the Executive’s taxable year in which the Executive’s termination of employment
occurs).
 
(iii)           The reimbursement of an eligible expense hereunder shall be made
promptly upon the Executive’s submission of request for reimbursement,
accompanied by evidence of such expense reasonably acceptable to the Company,
but in any event on or before the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred; provided, however,
that the supplemental payment with respect to the tax cost of continuation
employee benefit coverage under Section 9(a) shall be paid under Section
9(h)(ii) above.
 
(iv)           The payment of “target incentive amounts” as described in Section
9(b)(i), vesting of “target” restricted performance shares as described in
Sections 9(b)(ii), vesting of restricted stock as described in Section 9(a)(iv),
and vesting of stock options and restricted stock as described in Sections
9(b)(iii) and 9(c)(iii) shall be made as described in Section 9(h)(ii).
 
(v)           The payment of the annual incentive amount under an executive
annual incentive plan as described in Section 9(c)(i) shall be based upon actual
achievement of performance goals and paid in a single sum cash payment within 2½
months after the conclusion of the performance period to which such annual
incentive relates.  The payment of restricted performance shares as described in
Section 9(c)(ii) shall be based upon actual achievement of performance goals and
paid within 2½ months after the conclusion of the performance period to which
such performance shares relate.
 
 (vi)           Each of the payments and benefits under Section 9(a), (b) or (c)
above are designated as separate payments for purposes of the short-term
deferral rules under Treasury Regulation Section 1.409A-1(b)(4)(i)(F), the
exemption for involuntary terminations under separation pay plans under Treasury
Regulation Section 1.409A-1(b)(9)(iii), and the exemption for medical expense
reimbursements under Treasury Regulation Section 1.409A-1(b)(9)(v)(B).  As a
result, (1) any payments that become vested as a result of a qualifying
termination that are made on or before the 15th day of the third month following
the later of the end of the Company’s taxable year or the end of the Executive’s
taxable year in which occurs the Executive’s termination of employment, (2) any
additional payments that are made on or before the last day of the second
calendar year following the year of the Executive’s termination and do not
exceed the lesser of two times Base Salary or two times the limit under Code
Section 401(a)(17) then in effect, and (3) the payment of medical expenses
within the applicable COBRA period, are exempt from the requirements of Code
Section 409A.  If Executive is designated as a “specified employee” within the
meaning of Code Section 409A, to the extent that any deferred compensation
payments to be made during the first six month period following Executive’s
termination of employment exceed such exempt amounts, the payments shall be
withheld and the  amount of the payments withheld will be paid in a lump sum
(with interest at the rate paid on 12-month Treasury bills as of the date of
Executive’s termination of employment), during the seventh month after
Executive’s termination.  The Company shall identify in writing delivered to the
Executive any payments it reasonably determines are subject to delay under this
Section 9(h)(vi).  In no event shall the Company have any liability or
obligation with respect to taxes for which the Executive may become liable as a
result of the application of Code Section 409A.
 
10.           Other Duties of Executive During and After the Period of
Employment.
 
(a)           Non-Competition and Non-Disclosure Agreement.  Simultaneously with
the execution of this Agreement, Executive agrees to execute and to comply with
the terms of the Non-Competition and Non-Disclosure Agreement (hereinafter
referred to as the “Non-Competition Agreement”) in the form provided to
Executive by the Company.  The terms and conditions of the Non-Competition
Agreement are incorporated herein by reference and made a part of this Agreement
as if fully set forth herein.
 
(b)           Agreement To Arbitrate.  Simultaneous with the execution of this
Agreement, Executive agrees to execute and to comply with the terms of the
Agreement to Arbitrate (hereinafter referred to as the “Agreement to Arbitrate”)
in the form provided to Executive by the Company.  The terms and conditions of
the Agreement to Arbitrate are incorporated herein by reference and made a part
of this Agreement as if fully set forth herein.
 
11.           Indemnification.  The Company will indemnify Executive to the
fullest extent permitted by the laws of the state of the Company’s incorporation
in effect at that time, or the certificate of incorporation and by-laws of
Company, whichever affords the greater protection to Executive.
 
12.           Mitigation.  Executive will not be required to mitigate the amount
of any payment provided for hereunder by seeking other employment or otherwise,
nor will the amount of any such payment be reduced by any compensation earned by
Executive as the result of employment by another employer after the date
Executive’s employment hereunder terminates.
 
13.           Withholding Taxes.  Executive acknowledges and agrees that the
Company may directly or indirectly withhold from any payments under this
Agreement all federal, state, city or other taxes that will be required pursuant
to any law or governmental regulation.
 
14.           Effect of Prior Agreements.  This Agreement, together with the
Offer of Employment to Executive on May 17, 2013, the Non-Competition Agreement
and the Agreement to Arbitrate, constitute the sole and entire agreements and
understandings between Executive and the Company with respect to the matters
covered thereby, and there are no other promises, agreements, representations,
warranties or other statements between Executive and the Company in respect to
such matters not expressly set forth in these agreements.  These agreements
supersede all prior and contemporaneous agreements, understandings or other
arrangements, whether written or oral, concerning the subject matter
thereof.  Upon execution of this Agreement, Executive’s existing employment
agreement with the Company shall be superseded by this Agreement in its entirety
and shall be of no further force and effect.
 
15.           Notices.  Any notice required, permitted, or desired to be given
pursuant to any of the provisions of this Agreement shall be deemed to have been
sufficiently given or served for all purposes if delivered in person or sent by
registered or certified mail, return receipt requested, postage and fees
prepaid, as follows:
 
If to the Company, at:


John Wiley & Sons, Inc.
111 River Street
Hoboken, New Jersey 07030
Attention:  Chief Executive Officer


with a copy to:


John Wiley & Sons, Inc.
111 River Street
Hoboken, New Jersey 07030
Attention: General Counsel


If to Executive, at:


John A. Kritzmacher
XXXXX
XXXXX




 
Either of the parties hereto may at any time and from time to time change the
address to which notices shall be sent hereunder by notice to the other party.
 
16.            Assignability.  The obligations of Executive may not be delegated
and, except as expressly provided in Section 8 hereof relating to the
designation of a beneficiary in the event of death, Executive may not, without
the Company’s written consent thereto, assign, transfer, convey, pledge,
encumber, hypothecate or otherwise dispose of this Agreement or any interest
therein.  Any such attempted delegation or disposition shall be null and void
and without effect.  The Company and Executive agree that this Agreement and all
of the Company’s rights and obligations hereunder may be assigned or transferred
by the Company to and may be assumed by and become binding upon and may inure to
the benefit of any affiliate of or successor to the Company.  The term
“successor” shall mean (with respect to the Company or any of its subsidiaries)
any other corporation or other business entity which, by merger, consolidation,
purchase of the assets, or otherwise, acquires all or a material part of the
assets of the Company.  Any assignment by the Company of its rights or
obligations hereunder to any affiliate of or successor to the Company shall not
be a termination of employment for purposes of this Agreement.
 
17.           Modification.  This Agreement may not be modified or amended
except in writing signed by the parties.  No term or condition of this Agreement
will be deemed to have been waived except in writing by the party charged with
waiver.  A waiver will operate only as to the specific term or condition waived
and will not constitute a waiver for the future or act on anything other than
that which is specifically waived.
 
18.           Governing Law.  This Agreement will be construed and interpreted
pursuant to the laws of the State of New York, without regard to such State’s
conflict of law rules.
 
19.           Separability.  All provisions of this Agreement are intended to be
severable.  In the event any provision or restriction contained herein is held
to be invalid or unenforceable in any respect, in whole or in part, such finding
will in no way affect the validity or enforceability of any other provision of
this Agreement.  The parties hereto further agree that any such invalid or
unenforceable provision will be deemed modified so that it will be enforced to
the greatest extent permissible under law, and to the extent that any court of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court may limit this Agreement to render it reasonable in the
light of the circumstances in which it was entered into and specifically enforce
this Agreement as limited.
 
20.           No Waiver:  No course of dealing or any delay on the part of the
Company or Executive in exercising any rights hereunder shall operate as a
waiver of any such rights.  No waiver of any default or breach of this Agreement
shall be deemed a continuing waiver of any other breach or default.
 
21.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered, effective as of the date first indicated above by a duly authorized
officer of the Company.
 
 

 EXECUTIVE:             JOHN WILEY & SONS, INC.          By:  /s/ John A.
Kritzmacher                                       By:  /s/ Stephen M. Smith   
 Signature     Signature            John A. Kritzmacher     Stephen M. Smith   
 Print name         Print name            5/30/13       President and Chief
Executive Officer     Date signed    Title                6/3/13            Date
signed                                                        

 
 
                                              
                                                                        

                                                                                                                
                                                                       

                                                                                                                                                      
                                        

